UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1976



DENISE CLAYTON; LEANN HARRIS,

                                          Plaintiffs - Appellants,

          versus


UNITED STATES OF AMERICA,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
Senior District Judge. (5:04-cv-00143-FPS)


Submitted:   October 29, 2007          Decided:     November 13, 2007


Before TRAXLER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Paul J. Harris, Wheeling, West Virginia, for Appellants. Sharon
Lynn Potter, United States Attorney, Wheeling, West Virginia;
Eileen J. O’Connor, Assistant Attorney General, Kenneth L. Greene,
Patrick J. Urda, Tax Division, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Denise Clayton and Leann Harris appeal the district

court’s order granting summary judgment in favor of the United

States on their tax refund suit, 26 U.S.C. § 7422 (2000).   At issue

is whether the proceeds from the settlement of a suit involving an

inter vivos trust are excludable as income received by inheritance,

26 U.S.C. § 102(a) (2000), or as damages received on account of

personal physical injuries or physical sickness within the meaning

of 26 U.S.C. § 104(a)(2) (2000).        We have reviewed the record

included on appeal as well as the parties’ briefs, and have found

no reversible error.     We note that the case relied upon by the

Appellants in their brief, Murphy v. IRS, 460 F.3d 79 (D.C. Cir.

2006), was vacated on rehearing.   See Murphy v. IRS, 493 F.3d 170

(D.C. Cir. 2007). Accordingly, we affirm for the reasons stated by

the district court.    Clayton v. United States, No. 5:04-cv-00143-

FPS (N.D. W. Va. July 31, 2006).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                            AFFIRMED




                                - 2 -